705 S.E.2d 755 (2011)
STATE
v.
Ervin WILLIAMSON.
No. 260P04-2.
Supreme Court of North Carolina.
February 4, 2011.
Sue Genrich Berry, Wilmington, for Williamson, Ervin.
Jon David, Assistant District Attorney, for State of N.C.
William P. Hart, Senior Deputy Attorney General, for State of N.C.
John G. Barnwell, Assistant Attorney General, for State of North Carolina.
Rex Gore, District Attorney, for State.
The following order has been entered on the motion filed on the 4th of February 2011 to Extend Time for Filing the State's Response to Defendant's Petition for Writ of Certiorari:

*756 "Motion Allowed by order of the Court in conference this the 4th of February 2011."